Name: Commission Regulation (EEC) No 1159/91 of 3 May 1991 suspending buying-in of skimmed-milk powder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 5 . 91No L 1 1 2/68 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1159/91 of 3 May 1991 suspending buying-in of skimmed-milk powder Whereas the condition laid down in Article 1 (2) of Regu ­ lation (EEC) No 777/87 for the suspension of buying-in of skimmed-milk powder as provided for in Article 7 ( 1 ) of Regulation (EEC) No 804/68 is met ; whereas it should therefore be decided to suspend buying-in ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3641 /90 (2), and in particular the first subparagraph of Article 7a ( 1 ) and (3) thereof, Whereas Council Regulation (EEC) No 777/87 of 16 March 1987 amending the intervention arrangements for butter and skimmed-milk powder ('), as last amended by Regulation (EEC) No 3577/90 (4), lays down the criteria on the basis of which , until the end of the eighth 12-month period of application of the additional levy arrangements provided for in Article 5c of Regulation (EEC) No 804/68 , buying-in of skimmed-milk powder by intervention agencies may be suspended ; whereas Commission Regulation (EEC) No 1362/87 (5), as amended by Regulation (EEC) No 3493/88 (6), lays down the detailed rules of application therefor ; HAS ADOPTED THIS REGULATION : Article 1 Buying-in of skimmed-milk powder as provided for in Article 7 ( 1 ) of Regulation (EEC) No 804/68 is hereby suspended throughout the Community. Article 2 This Regulation shall enter into force on 6 May 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 May 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6 . 1968 , p. 13 . (2) OJ No L 362, 27. 12. 1990 , p. 5 . 0 OJ No L 78 , 20 . 3 . 1987, p. 10 . (4) OJ No L 353, 17 . 12 . 1990, p . 23 . (') OJ No L 129, 19 . 5 . 1987, p. 9 . (6) OJ No L 306, 11 . 11 . 1988 , p . 22.